DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 1 is objected to because of the following informalities: on line 9, please add -- that is received from a second input latch -- after “second data”.           
Claim 5 is objected to because of the following informalities: on line 2, please delete: “the” before “middle latch”, and add -- a --.                                                                                              Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al (US 2005/0041979).
a)	Regarding claim 1, Gu et al disclose a decision feedback equalizer (Fig. 2A), comprising: 
a first input latch (2021, 2022, 2041, 2042, and 2061) configured to generate a first output signal (Vout1) from first data (Vin), wherein the first input latch comprises: 
a first sub-circuit (2021, 2022, 2041, 2042) configured to receive the first data (Vin) and a reference voltage (Vref1), compare the first data and the reference voltage, and generate first internal signals (outputs of 2041, 2042) having different transition timings according to a result of the comparison between the first data and the reference voltage (Pub [0023-0024]); and 
a second sub-circuit (2061) configured to receive, as first feedback, a second output signal (output of 2062 is a feedback signal to 2061), which corresponds to second data (Vin) earlier than the first data, and generate the first output signal (Vout1), which compensates for a difference between the transition timings of the first internal signals, based on the first feedback (Pub [0026]).                                                                                                                                               b)  	Regarding claim 2, Gu et al disclose further comprising: a second input latch (2023, 2024, 2043, 2042, and 2062) configured to generate the second output signal (Vout2) from the second data (Vin).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (US 2005/0041979) in view of Sakai et al (US 2016/0191276).                                                                                 a)	Regarding claim 13, Gu et al disclose a decision feedback equalizer (Fig. 2A) configured to equalize the received data signal (Vin), 
wherein the decision feedback equalizer comprises:
a first input latch (2021, 2022, 2041, 2042, and 2061) configured to generate a first output signal from the first data (Vout1); and 
a second input latch (2023, 2024, 2043, 2042, and 2062) configured to generate a second output signal (Vout2) from the second data (Vin), and wherein the second input latch comprises:
 a first sub-circuit (2023, 2024, 2043, 2042) configured to generate internal signals having different transition timings according to a result of a comparison between the second data and a reference voltage; and 
a second sub-circuit (2062) configured to receive the first output signal as feedback (output of 2061 is a feedback signal to 2062) and generate the second output signal by compensating for a difference between the transition timings of the internal signals based on the feedback (Pub [0023-0024], [0026]).
Gu et al disclose a decision feedback equalizer, but did not explicitly teach a reception pad. 
However, Sakai et al, in the same field of endeavor, disclose a decision feedback equalizer including a transmission circuit (10 in Fig. 1), a transmission path (15), and a reception circuit that includes a DFE (20). The transmission circuit performs a parallel to serial conversion on the transmission data and outputs the converted data to the transmission path (Pub [0042]). The transmission circuit constitutes as a reception pad and configured to receive a data signal comprising first data and second data, which are sequentially transferred via a channel; and a decision feedback equalizer configured to equalize the received data signal. In addition, it is well known that an equalizer performs equalization on the received signals that are transmitted by a transmitter. Therefore, it is obvious to one of ordinary skill in the art at the time of the invention was made to combine the transmission circuit of Sakai et al and the DFE of Gu et al. By doing so, facilitate signal recovery and error detection. 
 

Allowable Subject Matter
Claim 25 is allowed.
Claims 4, 5, 7-11, 15-23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to DFE. The closest prior art, Gu et al (US 2005/0041979), disclose a DFE includes a first and a second latch to generates a first and a second output. However, none of the prior art teach or suggest an input latch circuit configured to output first and second output signals, which are return-to-zero signals, by respectively comparing odd data and even data with a reference voltage; a middle latch circuit configured to receive the first and second output signals, convert the first and second output signals into non-return-to-zero signals, and output the converted first and second output signals; and ahi output latch circuit configured to receive the converted first and second output signals and output the converted first and second output signals in synchronization with a clock signal, wherein the input latch circuit comprises: a first input latch comprising a first sub-circuit and a second sub-circuit, the first sub circuit configured to generate first internal signals by comparing the odd data with the reference voltage, and the second sub-circuit configured to generate the first output signal based on the | first internal signals and the second output signal; and a second input latch comprising a third sub-circuit and a fourth sub-circuit, the third sub circuit configured to generate second internal signals by comparing the even data with the reference voltage, and the fourth sub-circuit configured to generate the second output signal based on the second internal signals and the first output signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,091,031 Dimitriu disclose decision feedback equalizer with clock decoding. US 11,323,296 Gugwad et al disclose DFE.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
June 29, 2022
/EVA Y PUENTE/                                                                                                                                                   Primary Examiner, Art Unit 2632